THE COURT.
This is an action for the foreclosure of a mortgage and is, therefore, a suit in equity. The appeal was properly taken to the supreme court, but was erroneously filed in this court, such error doubtless occurring through the fact that the entitlement of the court on the back of the transcript and briefs is printed as follows: “In the District Court of Appeal of California, Third Appellate District.”
*27It ought to be pretty well understood by the profession by this time that, under section 4 of article VI of the constitution, this court is without appellate jurisdiction of suits in equity by direct appeal.
The case will have to be transferred to the supreme court, and such is the order.